DETAILED ACTION
Status of the Claims
	Claims 1, 8, 14, 28 and 31-32 are pending in the instant application. Claims 14  and 28 have been withdrawn based upon Restriction/Election. Claims 1, 8, 31 and 32 are being examined on the merits in the instant application.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
Priority
	The U.S. effective filing date has been determined to be 10/27/2015, the filing date of the U.S. Provisional Application No. 62/247,192.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1, 8, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over XUE (WO 2015/123576 A2; published, 20-AUG-2015 with priority to US 61/940,732 filed 17-FEB-2014) in view of Bi et al. (“Inhibition of Notch signaling promotes browning of white adipose tissue and ameliorates obesity,” Nature Medicine, Vol. 20, No. 8, pp. 911-918; published online 20-JULY-2014).
Applicants Claims
	Applicants claim a therapeutic agent for local administration, 
comprising: Diabenzazepine (DBZ), having the structure of:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
;
and a polymer selected from poly(lactide)(PLA), poly(ɛ-caprolactone)(PCL), poly(glycolic acid)(PGA), poly(lactic-co-glycolic acid)(PLGA), and poly(trimethylene carbonate)(PTMC), wherein the polymer forms nanoparticles and encapsulates the DBZ (instant claim 1).
	Applicants have elected the following species in the reply filed 05/16/2019: (a) a species of therapeutic agent including at least one compound or composition that induces the formation of brown and/or beige adipocytes is dibenzazepine (DBZ); (b) a species of polymer that encapsulates the at least one compound or composition as poly(lactic-co-glycolic acid) (PLGA); and a species of physical interaction(s) or chemical interaction(s) encapsulating said at least one compound or composition is hydrophobic interaction.
Determination of the scope 
and content of the prior art (MPEP 2141.01)
	XUE teaches targeted nanoparticle compositions and methods of their use to treat obesity (see whole document). XUE teaches that “The nanoparticles possess excellent stability, high loading efficiency, multiple agent encapsulation, targeting and, optionally, imaging. In a preferred embodiment, multimodal nanoparticles have three main components: 1) a targeting moiety (peptides, antibodies, small molecules, aptamers, etc.) that binds to a unique molecular signature on cells, tissues, or organs of the body; 2) an outside stealth layer that allows the particles to evade recognition by immune system components and increase particle circulation half-life; and 3) a biodegradable polymeric material, forming an inner core which can carry therapeutic payloads and release the payloads at a sustained rate after systemic, intraperitoneal, oral, pulmonary, or topical administration.” (p. 2, lines 12-22)(instant claim 1, “a polymer that forms nanoparticles that encapsulates”).
	XUE teaches local administration including injection (p. 10, lines 24-29) and topical administration: "Topical administration", as used herein, means the non-invasive administration to the skin, orifices, or mucosa. Topical administrations can be administered locally, i.e. they are capable of providing a local effect in the region of application without systemic exposure. Topical formulations can provide systemic effect via adsorption into the blood stream of the individual. Topical administration can include, but is not limited to, cutaneous and transdermal administration, buccal administration, intranasal administration, intravaginal administration, intravesical administration, ophthalmic administration, and rectal administration.” [emphasis added](p. 10, line 30 through p. 11, line 6)(also see p. 35, lines 16-19, 20-24; and p. 54, lines 4-6).
	XUE teaches that “Still another embodiment provides a method of preventing or treating one or more symptoms of a disease or disorder in a subject by administering the drug-loaded nanoparticles targeted to a specific cell, tissue, or organ in a subject to deliver the drug in combination with a target inducing agent. Representative diseases and disorders include metabolic disorders such as diabetes, obesity and/or obesity-associated disorders, cancer, and inflammation. For example, the nanoparticles can specifically deliver therapeutic compounds or imaging agents to specific tissue, for example, to white adipose tissue (WAT). Massive expansion of adipose tissues such a WAT leads to obesity, which has become a major threat to human health throughout the world. The inducing agent can be an agent that induces the transformation of WAT to brown adipose tissue (BAT).” (p. 3, lines 16-27). XUE teaches treatment of obesity facilitates treating obesity-associated disorders such as diabetes including type II diabetes (p. 49, lines 5 and 11-12).
	XUE teaches that “The nanoparticle can contain one or more hydrophobic polymers. Examples of suitable hydrophobic polymers include polyhydroxyacids such as poly(lactic acid), poly(glycolic acid), and poly(lactic acid-co-glycolic acids)” (p. 16, lines 27-32). And further that “In preferred embodiments, the hydrophobic polymer is poly(lactic acid), poly(glycolic acid), or poly(lactic acid-co-glycolic acid).” (p. 17, lines 10-11)(instant claims 1, “a polymer that forms nanoparticles”; instant claims 5-6 & 8, synthetic biodegradable polymer). XUE further teaches that “The inner core of the nanoparticle is hydrophobic and can be loaded with a therapeutic agent. In some embodiments, the therapeutic agent is a target inducing agent.” (p. 23, lines 4-6)(instant claim 1, “nanoparticles that encapsulate”). XUE further teaches that “In a preferred embodiment, the inducing agent induces the conversion of WAT to BAT. These agents are referred to as "browning agents".” (p. 23, lines 24-25).
	XUE teaches that their invention includes drug-polymer conjugates: “The hydrophobic polymer can be reacted with the additional moiety having a reactive coupling group complimentary to the first reactive coupling group, thereby forming a conjugate of the hydrophobic polymer to the additional moiety.” [emphasis added](p. 32, lines 3-6). And that: “In some embodiments the additional moiety is a therapeutic, prophylactic, or diagnostic agent.” [emphasis added](p. 31, lines 29-30)(a drug-polymer conjugate or polymer prodrug).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of XUE is that XUE does not expressly teach: (1) the inducing agent induces the conversion of WAT to BAT includes dibenzazepine (DBZ).
	Bi et al. teaches that “Beige adipocytes in white adipose tissue (WAT) are similar to classical brown adipocytes in that they can burn lipids to produce heat. Thus, an increase in beige adipocyte content in WAT browning would raise energy expenditures and reduce adiposity. Here we report that adipose-specific inactivation of Notch1 or its signaling mediator Rbpj in mice results in browning of WAT and elevated expression of uncoupling protein 1 (Ucp1), a key regulator of thermogenesis.” (see whole document, particularly the abstract, lines 1-4). Bi et al. teaches the societal problems with obesity and type 2 diabetes, and that “Notably, the appearance of beige or brown adipocytes in humans is inversely correlated with obesity and type 2 diabetes mellitus.” (p. 911, col. 1, first paragraph).
	Bi et al. teaches that: “Notch inhibition induces browning and ameliorates obesity in Lepob mice” “To explore the therapeutic potential of targeting Notch signaling to improve glucose metabolism, we treated WT mice with a pharmacological inhibitor of Notch signaling. We injected littermate mice of similar body weight with dibenzazepine (DBZ), another γ-secretase inhibitor, or vehicle control for 5 days consecutively. Notably, DBZ-treated mice had better glucose tolerance and insulin sensitivity than control mice […].” [emphasis added] (p. 915, col. 2, 1st paragraph)(instant claims 1 & 31, DBZ). And further that “To further investigate whether Notch inhibition ameliorates obesity under pathological conditions, we treated ob/ob mice deficient in Lep (Lepob) with DBZ. We grouped the mice randomly, and the groups showed no difference in body-weight gain before treatment (Fig. 6a). Notably, DBZ treatment attenuated the body-weight gain seen in the vehicle-treated control group without affecting energy intake (Fig. 6a,b). The body-weight differences were associated with smaller size and less weight of various WAT depots in the DBZ-treated compared to vehicle-treated mice (Fig. 6c–e and Supplementary Fig. 7a,b). DBZ-treated mice also had lower liver weight and less hepatic lipid accumulation (Fig. 6d and Supplementary Fig. 7a), which are consistent with previous observations that Notch promotes lipogenesis in hepatocytes and liver steatosis. In addition, glucose tolerance and insulin sensitivity were improved by DBZ treatment (Fig. 6f). Consistent with reduced adiposity, DBZ-treated mice showed a lower respiration exchange ratio compared with control mice (Fig. 6g), indicating that DBZ initiated a metabolic shift toward the utilization of fat as the energy source.” (paragraph bridging pp. 915-916). And that “At end of the experiment, fed blood glucose concentrations remained low in the absence of DBZ injection (Fig. 6j), suggesting a long-term beneficial effect of adipose browning on glucose metabolism. These results together provide strong evidence that the Notch signaling pathway can be pharmacologically targeted to prevent and treat obesity and improve glucose tolerance and insulin sensitivity.” (p. 916, col. 1, 2nd paragraph)(instant claim 3, DBZ).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a composition including a targeted nanoparticle for the treatment of obesity and/or obesity-associated disorders such as diabetes including type II diabetes, said nanoparticles including PLGA polymer encapsulating a drug for the treatment of such disorders, as suggested by XUE, said drug for the treatment of such disorders being dibenzazepine (DBZ), as suggested by Bi et al., said DBZ encapsulating PLGA nanoparticle for the treatment of obesity and/or obesity-associated disorders such as diabetes including type II diabetes. Furthermore, XUE further teaches that “In a preferred embodiment, the inducing agent induces the conversion of WAT to BAT. These agents are referred to as "browning agents".” (p. 23, lines 24-25), and Bi et al. teaches that: “Notch inhibition induces browning and ameliorates obesity in Lepob mice” (p. 915, col. 2, lines 1-2) using DBZ as the browning agent. Thus, Bi et al. suggests DBZ as a browning agent that XUE expressly prefers as their active agent for the treatment of obesity and/or obesity-associated disorders such as diabetes including type II diabetes, a treatment that is coextensive with that of Bi et al. (p. 911, col. 1, first paragraph).
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because XUE disclose methods of making as well as references teaching various specific embodiments such as PLGA nanoparticles (p. 30, III). Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments:
	Applicant's arguments filed 11/10/2021 have been fully considered but they are not persuasive.
	Applicants argue that XUE only describes an intravenously administered therapeutic agent (citing p. 58, lines 18-22), and does not teach or suggest including DBZ in its therapeutic agent (p. 5, lines 11-13).
	In response the examiner argues that XUE clearly teaches local administration as suitable for their targeted nanoparticle compositions for the treatment of diabetes (title, abstract; p. 10, lines 24-29; p. 10, line 30 through p. 11, line 6; p. 35, lines 16-19, 20-24; and p. 54, lines 4-6). Bi et al. teaches the societal problems with obesity and type 2 diabetes, and that “Notably, the appearance of beige or brown adipocytes in humans is inversely correlated with obesity and type 2 diabetes mellitus.” (p. 911, col. 1, first paragraph). And that: “Notch inhibition induces browning and ameliorates obesity in Lepob mice” “To explore the therapeutic potential of targeting Notch signaling to improve glucose metabolism, we treated WT mice with a pharmacological inhibitor of Notch signaling. We injected littermate mice of similar body weight with dibenzazepine (DBZ), another γ-secretase inhibitor, or vehicle control for 5 days consecutively. Notably, DBZ-treated mice had better glucose tolerance and insulin sensitivity than control mice […].” [emphasis added] (p. 915, col. 2, 1st paragraph). Thus, it would have been prima facie obvious to treat obesity using DBZ in the invention of XUE per the suggestion of Bi et al. that DBZ-treated mice had better glucose tolerance and insulin sensitivity than control mice.
	Applicants comments regarding rejoinder (p. 9, §Formal Matters) are acknowledge. As no claims are found allowable consideration of rejoinder is premature.
Conclusion
	Claims 1, 8, 31  and 32 are pending and have been examined on the merits. Claims 1, 8, 31  and 32 are rejected under 35 U.S.C. 103. No claims allowed at this time.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619               


/TIGABU KASSA/Primary Examiner, Art Unit 1619